Title: From Benjamin Franklin to William Strahan, 28 April 1754
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. April 28. 1754
The above is a Copy of mine per Reeve. Two Ships are since arrived in New York, but I hear nothing yet of the Things expected, tho’ possibly they may be come. I enclose Mrs. Steevens second Bill for £20 Sterling.

Please to send the following Books, viz.

  
2 Familiar Letters by Charles Halifax 12mo
Baldwin


  2 Nelson on the Government of Children 8vo
  Dodsley


  3 Treatise on Cyder-making
  Cave


  Letter from a Russian Officer, with some Observations   by Arthur Dobbs Esqr
  Linde


  The Nutcracker, by F. Foote Esqr
  Cooper


  The Book of Conversation and Behaviour Seed’s Sermons
  Griffiths


  Mother Midnight’s Works compleat 3 Vols Matho 2 Vols 8vo
  Carnan


I am, Dear Sir, very affectionately, Your most humble Servant
B Franklin
P.S. I am not certain whether I before wrote to you for the following, viz.
2 Green’s Maps of AmericaPhilosophical Principles of Nat. and Reveal’d Religion, by Ramsay.

Astronomical Rotula, a Print, per Ferguson
2 Fry and Jefferson’s Maps of Virginia, Maryland &c.
I now enclose Mrs. Steevens’s second Bill.
Mr. Strahan

 Addressed: To  Mr William Strahan  Printer  London  Per the Tryal vCapt. Cuzzins
